Citation Nr: 0030968	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
October 1962, November 1962 to May 1966 and from September 
1967 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Togus, Maine.

The Board notes that the veteran was originally represented 
by the Veterans of Foreign Wars (VFW) during the course of 
his appeal.  However, in August 1999 the veteran stated that 
he no longer desired VFW to be his representative.  A Power 
of Attorney was then executed in favor of the American Legion 
in November 1999.


REMAND

The veteran submitted his substantive appeal in December 
1998.  At that time he requested a Travel Board hearing.  The 
veteran was then scheduled for a video teleconference hearing 
in August 1999.  Entries in the claims file reflect that the 
veteran failed to report for his hearing.  However, there is 
no indication in the record that the veteran has waived his 
request for a Travel Board hearing.  38 C.F.R. § 20.700(e) 
(1999).

Further, after the veteran's case was certified to the Board, 
the MROC submitted additional VA treatment records to the 
Board in March 2000.  The veteran has not waived 
consideration of the additional evidence by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304 (1999), and 
although this evidence was noted in the October 2000 informal 
hearing presentation of the national service officer, there 
was no indication that the representative was willing to 
waive consideration of that evidence by the RO.  

Finally, the veteran submitted a statement that was received 
at the Board in August 1999 wherein he said that he needed to 
suspend action on his appeal in order to obtain additional 
evidence.  This was originally treated by the Board as a 
motion to extend the time to provide evidence.  The motion 
was granted in September 1999 and the veteran was given an 
additional 60 days to submit evidence.  However, the veteran 
did not submit any additional evidence.  The veteran's 
intention regarding his request for suspension of his appeal 
should be clarified.

In light of the above developments, the veteran's claim is 
REMANDED for the following development:

1.  The veteran should also be contacted 
and requested to clarify his intention in 
regard to his current appeal in light of 
his statement received in August 1999.

2.  If the veteran indicates a 
willingness to continue his appeal, he 
should be asked if he still desires to be 
afforded a Travel Board hearing.  If so, 
he should then be placed on the schedule 
for a Travel Board hearing.  

3.  Upon completion of the actions 
ordered above, the claim should either be 
returned to the Board if a Travel Board 
is held, or the veteran's claim should be 
readjudicated based on the evidence of 
record, pursuant to Public Law 106-475, 
Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000) (removing the requirement 
for submission of a well-grounded claim).  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


